Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


   Civil Action No. 17-cv-02240-REB-KMT

   MANUEL LABBE JR.,

                  Plaintiff,

   v.

   DILLON COMPANIES, INC. d/b/a King Soopers,

                  Defendant.


                     DEFENDANT’S COMPETING JURY INSTRUCTIONS
                           AND COMPETING VERDICT FORM


            Defendant Dillon Companies, Inc. d/b/a King Soopers, submits the following

   Competing Jury Instructions and Competing Verdict form:




   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 2 of 19




                                          Comp-D-01

                                   INSTRUCTION NO.

                 HOSTILE WORK ENVIRONMENT BASED ON SEX – ELEMENTS

            Mr. Labbe has alleged that he was subjected to a hostile work environment

   based on sex in violation of Title VII.    In order to prove his claim of hostile work

   environment based on sex, Mr. Labbe must prove each of the following:

            1.     The conduct complained of was unwelcome;

            2.     The conduct complained of was offensive;

            3.     The conduct complained of was sexual in nature and directed at Mr.

   Labbe because of his sex; and

            4.     The conduct complained of was sufficiently severe or pervasive to alter

   the terms and conditions of Mr. Labbe’s employment by creating an abusive working

   environment.



   Authority: Faculty of Federal Advocates, Ad Hoc Committee, Model Employment Law

   Jury Instructions, September 2013; 29 C.F.R. § 1604.11; Harsco Corp. v. Renner, 475

   F.3d 1179, 1186 (10th Cir. 2007); Faragher v. City of Boca Raton, 524 U.S. 775, 788

   (1988); Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 81 (1998).




                                               2
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 3 of 19




                                         Comp-D-02

                                  INSTRUCTION NO.

                                  BECAUSE OF – DEFINED

            To prove his claim of hostile work environment based on sex, Mr. Labbe must

   prove by a preponderance of the evidence that unwelcome, severe or pervasive,

   abusive conduct was directed at him because of his sex. Workplace conduct is not

   automatically sex harassment merely because the words used have sexual content or

   connotation. The critical issue is whether the complained of conduct was either (i)

   motivated by sexual desire or (ii) members of one sex are exposed to disadvantageous

   terms or conditions of employment to which members of another sex are not exposed.

   Authority:    Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 80 (1998);

   Harsco Corp. v. Renner, 475 F.3d 1179, 1186-87 (10th Cir. 2007); Dick v. Phone

   Directories Co., Inc., 397 F.3d 1256, 1263 (10th Cir. 2005).




                                               3
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 4 of 19




                                         Comp-D-03

                                  INSTRUCTION NO.

                            UNWELCOME CONDUCT – DEFINED

            “Unwelcome conduct” means conduct that Mr. Labbe did not solicit or encourage

   and that he regarded as undesirable. Conduct is not unwelcome if Mr. Labbe

   participated in the conduct.



   Authority: Faculty of Federal Advocates, Ad Hoc Committee, Model Employment Law

   Jury Instructions, September 2013; Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57,

   68 (1986); see also, e.g., Scusa v. Nestle U.S.A. Co. Inc., 181 F.3d 958, 966 (8th Cir.

   1999) (finding employee failed to demonstrate conduct at issue was “unwelcome”

   because “plaintiff engaged in behavior similar to that which she claimed was unwelcome

   and offensive”).




                                              4
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 5 of 19




                                          Comp-D-04

                                  INSTRUCTION NO.

                            RETALIATION – STATUTE INVOLVED

            Mr. Labbe claims that King Soopers retaliated against him by terminating his

   employment. The anti-retaliation protections in Title VII provide that it is unlawful for an

   employer to retaliate against an individual because he in good faith opposed what he

   believed were discriminatory employment practices.

   Authority: Faculty of Federal Advocates, Ad Hoc Committee, Model Employment Law

   Jury Instructions, September 2013; 42 U.S.C. § 2000e-3(a).




                                                5
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 6 of 19




                                          Comp-D-05

                                    INSTRUCTION NO.

                                           PRETEXT

            Mr. Labbe claims that King Soopers’ stated reason for terminating his

   employment is not the true reason, but instead it is a pretext (an excuse) to cover up for

   retaliation. If you do not believe the reason King Soopers offered for terminating Mr.

   Labbe’s employment, then you may, but are not required to, infer that retaliation was the

   factor that made the difference in King Soopers’ decision. Mr. Labbe need not disprove

   every reason stated by King Soopers in order to prove pretext.

            Mr. Labbe may show that King Soopers’ stated reason for its decision is

   pretextual (not the true reason) in any of several ways. Some examples of ways

   (although these are not the only ways) in which you may determine that King Soopers’

   stated reason is pretext are:

   •   Evidence that King Soopers’ stated reason for the decision is false, contradictory, or

       implausible;

   •   Evidence that King Soopers acted contrary to a written or unwritten company policy

       or an established company practice when it terminated Mr. Labbe’s employment;

   •   Evidence that King Soopers did not uniformly enforce its own rules;

   •   Evidence that King Soopers made the decision to terminate Mr. Labbe on factors

       other than those in front of the decision-makers;

   •   Evidence that King Soopers otherwise exhibited disturbing procedural irregularities

       in dealing with Mr. Labbe;


                                               6
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 7 of 19




   •   Evidence that Mr. Labbe’s termination of employment was closely related in time to

       Mr. Labbe’s workplace complaints.

            If you find pretext, you may, but are not required to infer that retaliation was the

   factor that made the difference in King Soopers’ decision to terminate Ms. Labbe’s

   employment.

            In evaluating the reasons for King Soopers’ decision to terminate Mr. Labbe’s

   employment, you must focus on the reasons of the person or persons who made that

   decision. If you find that the decision-maker or decision-makers honestly believed that

   Mr. Labbe violated King Soopers’ policies, and that the decision-maker or decision-

   makers acted in good faith on those beliefs, then your verdict must be for King Soopers

   on Mr. Labbe’s retaliation claim.

   Authority: Faculty of Federal Advocates, Ad Hoc Committee, Model Employment Law

   Jury Instructions, September 2013; Townsend v. Lumberman’s Mut. Cas. Co., 294 F.3d

   1232, 1241 (10th Cir. 2002); Watts v. City of Norman, 270 F.3d 1288, 1295 (10th Cir.

   2001); Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000);

   Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1001-02 (10th Cir. 2011).




                                                 7
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 8 of 19




                                          Comp-D-06

                                  INSTRUCTION NO.

                               BUSINESS JUDGMENT RIGHTS

            Even if an employer is mistaken and its business judgment is wrong, an

   employer is entitled to make its own policy and business judgment as long as it is not

   unlawful. An employer may make those employment decisions as it sees fit, as long as

   it is not unlawful.

            In determining whether King Soopers’ stated reason for terminating Mr. Labbe’s

   employment was pretext for retaliation, you may not question King Soopers’ business

   judgment as long as it is not unlawful. Pretext is not established just because you

   disagree with the business judgment of King Soopers, unless you find that King

   Soopers’ reason for its actions was pretext for unlawful retaliation.

   Authority:     Selenke v. Med. Imaging of Colo., 248 F.3d 1249, 1261 (10th Circ. 2001)

   (juries may not second-guess the business judgment of the employer or question

   whether the decision was wise, fair or even correct); Sanchez v. Philip Morris, Inc., 992

   F.2d 244, 247 (10th Cir. 1993) (Title VII is not violated by the exercise of erroneous or

   even illogical business judgment.).




                                                8
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 9 of 19




                                          Comp-D-07

                                   INSTRUCTION NO.

                                     PUNITIVE DAMAGES

            Mr. Labbe claims that King Soopers acted with malice or reckless indifference to

   his federally protected rights so as to entitle him to an award of punitive damages in

   addition to compensatory damages.         The terms “malice” or “reckless indifference”

   pertain to the employer’s knowledge that it may be acting in violation of federal law.

            An award of punitive damages would be appropriate in the case only if you find

   for Mr. Labbe and then further find based on a preponderance of the evidence that a

   higher management official of King Soopers personally acted with malice or reckless

   indifference to Mr. Labbe’s federally protected rights.

            King Soopers, however, may not be held liable for punitive damages because of

   discriminatory acts on the part of its managerial employees where those acts by such

   employees are contrary to King Soopers’ good faith efforts to comply with the law by

   implementing policies and procedures designed to prevent such unlawful discrimination

   in the workplace. Thus, you may not award punitive damages if King Soopers proves it

   acted in good faith by adopting antidiscrimination policies, and making a good faith

   effort to educate its employees about these policies and enforce these policies.

   Authority: If the Court determines there is sufficient evidence to support a punitive

   damages instruction, Defendant tenders this proposed Instruction based on 42 U.S.C.

   §1981a(a)(3); O’Malley, et al., Federal Jury Practice and Instructions, § 172.74 (5th ed.

   2001); Kolstad v. Am. Dental Ass’n, 527, U.S. 526(1999); McInnis v. Fairfield Cmtys.,

   Inc., 458 F.3d 1129, 1138 (10th Cir. 2006); Deters v. Equifax Credit Info. Servs., Inc.,
                                             9
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 10 of 19




   202 F.3d 1262, 1270-71 (10th Cir. 2000); Harsco Corp. v. Renner, 475 F.3d 1179,

   1189-90 (10th Cir. 2007) (director of human resources not sufficiently high up in the

   corporate hierarchy his awareness could be directly imputed to the corporation).




                                             10
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 11 of 19




                                         Comp-D-08

                              INSTRUCTION NO.

                                STATEMENT OF DEFENSES

            King Soopers denies that Mr. Labbe was subjected to sex harassment. King

   Soopers asserts that the complained of conduct was not based on sex, nor was it

   sufficiently severe or pervasive such that it constituted a hostile work environment. King

   Soopers claims that it had effective policies and procedures in place for employees to

   make complaints about unwanted workplace conduct, including harassment, and Mr.

   Labbe unreasonably failed to use these procedures. King Soopers denies that it

   retaliated against Mr. Labbe for his workplace complaint when it terminated Mr. Labbe’s

   employment. Rather, King Soopers asserts that it terminated Mr. Labbe’s employment

   because he threatened workplace violence. According to King Soopers, there is no

   causal connection between Mr. Labbe’s complaints about unwanted workplace behavior

   and his discharge.

   Authority:     REB Civ. Practice Standard V.C.4.a (parties are to file a stipulated

   statement of claims and defenses to be given to the jury).




                                              11
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 12 of 19




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
   Civil Action No. 17-cv-02240-REB-KMT



   MANUEL LABBE JR.,
             Plaintiff,
   v.
   DILLON COMPANIES, INC. d/b/a King Soopers,
             Defendant.


                      DEFENDANT’S COMPETING JURY VERDICT FORM



            Please read this form carefully and complete it once you have decided on your

   verdict.     Before any answer can be made to any of the questions listed below, all

   members of the jury must agree as to the answer.




                                              12
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 13 of 19




                PART ONE: HOSTILE WORK ENVIRONMENT BASED ON SEX

   1.       Did Mr. Labbe prove by a preponderance of the evidence that the complained of

   conduct was unwelcome?

                  YES _____ NO _____

                  If “YES,” proceed to Question 2.

                  If “NO,” proceed to PART TWO.



   2.       Did Mr. Labbe prove by a preponderance of the evidence that the complained of

   conduct was offensive?

                  YES _____ NO _____

                  If “YES,” proceed to Question 3.

                  If “NO,” proceed to PART TWO.



   3.       Did Mr. Labbe prove by a preponderance of the evidence that the complained of

   conduct was directed at Mr. Labbe because of his sex?

                  YES _____ NO _____

                  If “YES,” proceed to Question 4.

                  If “NO,” proceed to PART TWO.




                                               13
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 14 of 19




   4.       Did Mr. Labbe prove by a preponderance of the evidence that the complained of

   conduct was sufficiently severe or pervasive to alter the terms and conditions of Mr.

   Labbe’s employment?

                  YES _____ NO _____

                  If “YES,” proceed to Question 5.

                  If “NO,” proceed to PART TWO.



   5.       Did King Soopers prove by a preponderance of the evidence that it maintained

   an effective complaint procedure that provided employees with reasonable options for

   reporting unwanted workplace behavior?

                  YES _____ NO _____

                  If “YES,” proceed to Question 6.

                  If “NO,” proceed to PART TWO.



   6.       Did King Soopers prove by a preponderance of the evidence that Mr. Labbe

   unreasonably failed to use the complaint procedure or otherwise avoid harm?

                  YES _____ NO _____

                  Proceed to PART TWO.




                                               14
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 15 of 19




                                  PART TWO: RETALIATION

   7.       Did Mr. Labbe prove by a preponderance of the evidence that he complained

   about sex harassment?

                  YES _____ NO _____

                  If “YES,” then proceed to Question 8.

                  If “NO,” proceed to PART THREE.



   8.       Did Mr. Labbe prove by a preponderance of the evidence that King Soopers

   would not have terminated his employment but for Mr. Labbe’s complaint about sex

   harassment?

                  YES _____ NO _____

                  Proceed to PART THREE.




                                               15
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 16 of 19




                                    PART THREE: DAMAGES



            In determining damages, you must be careful not to award duplicative damages.

   If you find that King Soopers is liable to Mr. Labbe, do not include any amount of back

   pay or front pay in your calculation. The Court will determine the amount of back pay

   and front pay owed to Mr. Labbe, if applicable.



       A. Damages for PART ONE

            If your answer to both Question 5 and Question 6 is “YES,” do not calculate any

   damages for PART ONE.

            If your answer to either Question 5 or Question 6 is “NO,” you may award

   compensatory damages to Mr. Labbe.

            Proceed to Subpart B.



       B. Damages for PART TWO

            If your answer to either Question 7 or Question 8 is “NO,” do not calculate any

   damages for PART TWO.

            If your answer to both Question 7 and 8 is “YES,” you may award compensatory

   damages to Mr. Labbe.

            Proceed to Subpart C.




                                              16
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 17 of 19




       C. If you were instructed in Subpart A or Subpart B that you may award Mr. Labbe

   compensatory damages, should Mr. Labbe be awarded damages to compensate for

   emotional distress and mental anguish caused by King Soopers?

                YES _____ NO _____



   If your answer is “YES,” in what amount? $



   YOU MAY NOW CONCLUDE YOUR DELIBERATIONS. PLEASE NOTIFY THE

   COURT THAT YOU HAVE CONCLUDED AND THANK YOU FOR YOUR TIME.

   Dated: _________________



   __________________________________

   Signature of Foreperson




                                             17
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 18 of 19




            Dated this 26th day of October, 2018.


                                                    Respectfully submitted,

                                                    s/ Heather Fox Vickles
                                                    Heather Fox Vickles
                                                    Joseph H. Hunt
                                                    SHERMAN & HOWARD L.L.C.
                                                    633 Seventeenth Street, Suite 3000
                                                    Denver, CO 80202
                                                    Telephone: (303) 299-8194 (H.Vickles)
                                                    Telephone: (303) 299-8302 (J.Hunt)
                                                    Facsimile: (303) 298-0940
                                                    hvickles@shermanhoward.com
                                                    jhunt@shermanhoward.com

                                                    Raymond M. Deeny
                                                    SHERMAN & HOWARD L.L.C.
                                                    90 South Cascade Avenue, Suite 1500
                                                    Colorado Springs, CO 80903
                                                    Telephone: (719) 475-2440
                                                    Facsimile: (719) 635-4576
                                                    rdeeny@shermanhoward.com

                                                    ATTORNEYS FOR DEFENDANT




                                                18
   49116765.1
Case 1:17-cv-02240-REB-KMT Document 87 Filed 10/26/18 USDC Colorado Page 19 of 19




                            CERTIFICATE OF SERVICE (CM/ECF)

           I hereby certify that on this 26th day of October, 2018, I electronically filed the
   foregoing DEFENDANT’S COMPETING JURY INSTRUCTIONS AND COMPETING
   VERDICT FORM with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to the following:

            Rachel E. Ellis
            Kaitlin I. Spittell
            John Michael Guevara
            Livelihood Law, LLC
            3401 Quebec Street, Suite 6009
            Denver, CO 80207
            ree@livelihoodlaw.com
            kis@livelihoodlaw.com
            jmg@livelihoodlaw.com


                                                 s/ Lynn Zola Howell




                                                19
   49116765.1
